



Exhibit 10.3


CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is dated as of
_______________________________, between Evergy, Inc., a Missouri corporation
(“Evergy”), and _______________________________ (“Executive”).
RECITALS
A. Executive is a valued employee of Evergy or a subsidiary thereof
(collectively, the “Company”).
B. The Board believes that it is in the best interests of the Company and its
shareholders (i) to provide assurance that the Company will have the continued
service of Executive notwithstanding the possibility, threat or occurrence of a
Change in Control, (ii) to diminish the distraction to Executive that may arise
by virtue of the personal uncertainties and risks created by such a threatened
or pending Change in Control and (iii) to encourage Executive’s full attention
and dedication to the Company currently and in the event of a threatened or
pending Change in Control.
AGREEMENT
In consideration of the premises and the mutual agreements contained herein, the
parties hereto agree as follows:
1.Certain Definitions. As used in this Agreement, unless otherwise defined
herein or unless the context otherwise requires, the following terms shall have
the following meanings:
Agreement. “Agreement” means this Change in Control Severance Agreement as
amended from time to time.
Beneficial Owner. “Beneficial Owner” shall have the same meaning as set forth in
Rule 13d-3 of the Exchange Act.
Board. “Board” means the Board of Directors of Evergy, Inc.
Cause. “Cause” means (i) fraud, embezzlement or material misappropriation of any
of the Company’s funds, Confidential Information or property; (ii) indictment
for or the conviction of, or the entering of a guilty plea or plea of no contest
with respect to, a felony, or the equivalent thereof, or a misdemeanor involving
fraud, embezzlement, theft, misappropriation or failure to be truthful; (iii)
any willful action or omission by Executive that (I) (A) would constitute
grounds for immediate dismissal under any employment policy of the Company, (B)
is a material violation of such policy and (C) in the determination of the
Committee, could result in damage, liability or reputational harm to the
Company, including use of illegal drugs while on the premises of the Company, or
(II) is a violation of sexual harassment laws or the internal sexual harassment
policy of the Company; (iv) gross negligence or willful misconduct in
performance of Executive’s duties or in following reasonable instructions of the
Board or (v) any material breach or violation of any material provision of the
restrictive covenants set forth in Section 7.




--------------------------------------------------------------------------------




Change in Control. “Change in Control” means the occurrence of one of the
following events, whether in a single transaction or a series of related
transactions:
(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Evergy (not including in the securities beneficially owned by such
Person any securities acquired directly from Evergy or its affiliates in
connection with the acquisition by Evergy or its affiliates of a business)
representing 35% or more of either the then outstanding shares of common stock
of Evergy or the combined voting power of Evergy’s then outstanding securities,
other than any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of paragraph (iii) below; or
(ii)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of Evergy, as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) whose appointment or election by the
Board or nomination for election by Evergy’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the date hereof or whose appointment, election or nomination
for election was previously so approved; or
(iii)the consummation of a merger, consolidation, reorganization or similar
corporate transaction of Evergy, whether or not Evergy is the surviving
corporation in such transaction, other than (A) a merger, consolidation or
reorganization that would result in the voting securities of Evergy outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, at least 60% of the combined voting power of the voting securities of
Evergy or such surviving entity or any parent thereof outstanding immediately
after such merger, consolidation or reorganization, or (B) a merger,
consolidation or reorganization effected to implement a recapitalization of
Evergy (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of Evergy (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from Evergy or its affiliates in connection with the acquisition by Evergy or
its affiliates of a business) representing 20% or more of either the then
outstanding shares of common stock of Evergy or the combined voting power of
Evergy’s then outstanding securities; or
(iv)the occurrence of, or the stockholders of Evergy approve a plan of, a
complete liquidation or dissolution of Evergy or an agreement for the sale or
disposition by Evergy of all or substantially all of Evergy’s assets, other than
a sale or disposition of all or substantially all of Evergy’s assets to an
entity, at least 60% of the combined voting power of the voting securities of
which are owned by Persons in substantially the same proportions as their
ownership of Evergy immediately prior to such sale.
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Evergy immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Evergy immediately
following such transaction or series of transactions.






2

--------------------------------------------------------------------------------




Change in Control Period. “Change in Control Period” means the period commencing
on the date of this Agreement and ending on first anniversary of the day the
Company provides written notice to Executive that the Change in Control Period
shall end, in which event the Change in Control Period shall end on the first
anniversary of the day the Company provides such written notice to Executive;
provided, further that during any period of time when the Board or the governing
body of Evergy has knowledge that any person has taken steps reasonably
calculated to effect a Change in Control, no notice of the termination of the
Change in Control Period may be provided to Executive until, in the opinion of
the Board, such person has abandoned or terminated its efforts to effect a
Change in Control.
Committee. “Committee” means the Compensation and Leadership Development
Committee of the Board.
Company. “Company” means, except as the context requires otherwise,
collectively, Evergy, Inc., its successors and assigns and any subsidiary
thereof, as applicable.
Confidential Information. “Confidential Information” means: (1) any and all
trade secrets concerning the business and affairs of the Company; product
specifications; data; know-how; formulae; algorithms; compositions; processes;
designs; sketches; photographs; graphs; drawings; samples; inventions and ideas;
past, current and planned research and development; current and planned
manufacturing or distribution methods and processes; customer lists; current and
anticipated customer requirements; price lists; market studies; business plans;
computer software and programs (including object code and source code); computer
software and database technologies; systems; structures; and architectures; (2)
information concerning the business and affairs of the Company (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, personnel training and techniques and materials)
and (3) notes, analyses, compilations, studies, summaries and other material
prepared by or for the Company containing or based, in whole or in part, or any
information included in the foregoing, whether reduced to writing or not and
which has not become publicly known or made generally available through no
wrongful act of Executive or others who were under confidentiality obligations
as to the item or items involved.
Date of Termination. “Date of Termination” means (i) if Executive’s employment
is terminated by the Company for Cause, or by Executive for Good Reason, the
date of receipt of the Notice of Termination or any later date permitted to be
specified therein, as the case may be, (ii) if Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies Executive of such
termination, (iii) if Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of Executive or
the Disability Effective Date (as defined in Section 2(a)), as the case may be
and (iv) if Executive’s employment is terminated by Executive for other than
Good Reason, the Date of Termination shall be the date on which Executive
notifies the Company in writing of such termination or any later date permitted
to be specified therein, as the case may be.
Disability or Disabled. The term “Disability” or “Disabled” shall mean an
individual (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous






3

--------------------------------------------------------------------------------




period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than 3 months under a Company-sponsored
accident or health plan.
Effective Date. “Effective Date” means the first date on which a Change in
Control occurs during the Change in Control Period.
Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
Good Reason. “Good Reason” means, without Executive’s written consent, any of
the following:
(i)Any material and adverse reduction or material and adverse diminution in
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised or assigned
at any time during the 90-day period immediately preceding the commencement of
the Pre-CIC Protected Period;
(ii)Any reduction in Executive’s annual base salary as in effect immediately
preceding the commencement of the Pre-CIC Protected Period or as the same may be
increased from time to time;
(iii)Any material reduction in the aggregate benefits received by Executive
under Company Plans (as defined below) to less than the most favorable benefits
provided to Executive by the Company under Company Plans at any time during the
90-day period immediately preceding the commencement of the Pre-CIC Protected
Period. “Company Plans” means (1) all incentive, savings, retirement, welfare
benefit and fringe benefit plans, practices, policies and programs sponsored or
maintained by the Company, (2) any expense reimbursement plan or policy of the
Company for all reasonable out-of-pocket employment expenses incurred by
Executive and (3) the provision of paid vacation time by the Company;
(iv)Executive being required by the Company to be based at any office or
location that is more than 70 miles from the location where Executive was
employed immediately preceding the commencement of the Pre-CIC Protected Period;
or
(v)Any failure by the Company to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, or any failure by any such successor after ten (10) days’
notice from Executive to so perform under this Agreement.
Provided, however, notwithstanding the occurrence of any of the events set forth
above in this definition, Good Reason shall not exist unless: (1)(A) within 90
days from Executive first acquiring actual knowledge of the existence of the
Good Reason condition described in this definition, Executive provides Company
written notice of Executive’s intention to terminate employment for Good Reason,
which shall include the specific termination provision in this Agreement relied
upon and a reasonably detailed description of the facts and circumstances
claimed to support the existence of Good Reason for termination; (B) such
grounds for termination (if susceptible to correction) are not corrected by
Company within 45 days of Company’s receipt of such notice (or, in the event
that such grounds cannot be corrected within such 45-day period, Company has not
taken all reasonable






4

--------------------------------------------------------------------------------




steps within such 45-day period to correct such grounds as promptly as
practicable thereafter) and (C) Executive terminates his services with Company
immediately following expiration of such 45-day period, which shall include
Executive’s delivery to Board of a Notice of Termination.
Provided further, notwithstanding the occurrence of any of the events set forth
above in this definition, Good Reason shall not exist, if occurring within the
Pre-CIC Protected Period, any reduction in Executive’s base annual salary or
reduction in benefits received by Executive where such reduction is in
connection with a company-wide reduction in salaries or benefits.
For purposes of this Agreement, any attempt by Company to correct a stated Good
Reason shall not be deemed an admission by Company that Executive’s assertion of
Good Reason is valid.
Notice of Termination. “Notice of Termination” means a written notice of
termination that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than fifteen (15) days after the
giving of such notice), unless another date is mutually agreed upon between
Executive and the Company.
Person. “Person” has the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (1) Evergy or any of its subsidiaries, (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities or (4) a corporation owned, directly
or indirectly, by the stockholders of Evergy in substantially the same
proportions as their ownership of stock of Evergy.
Post-Effective Period. “Post-Effective Period” means the period commencing on
the Effective Date and ending on the second anniversary of such date.
Pre-CIC Protected Period. “Pre-CIC Protected Period” means the period that is
within the Change in Control Period and begins when (A) Evergy enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control; (B) Evergy or any Person publicly announces an intention to take or
to consider taking actions which, if consummated, would constitute a Change in
Control; (C) any Person becomes the Beneficial Owner, directly or indirectly, of
voting securities of Evergy representing 10% or more of the combined voting
power of Evergy’s then outstanding voting securities or (D) the Board, the
members or the stockholders of Evergy adopts a resolution approving any of the
foregoing or approving any Change in Control, and ends upon the date the Change
in Control transaction is either consummated, abandoned or terminated (for this
purpose, the Board shall have the sole and absolute discretion to determine that
a proposed transaction has been abandoned).
2.Termination of Employment During the Post-Effective Period.
(a)Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death or, with written notice by the Company of its intention
to terminate Executive’s employment, upon Executive’s Disability. In such event,
Executive’s employment with the Company shall terminate effective on the 90th
day after receipt of such notice by Executive (the “Disability Effective Date”),
provided that within the 90 days after such receipt Executive shall not have
returned to full-time performance of Executive’s duties.






5

--------------------------------------------------------------------------------




(b)Cause. The Company may terminate Executive’s employment at any time for Cause
or without Cause. Notwithstanding the foregoing, Executive shall not be deemed
to have been terminated for Cause without (i) reasonable notice to Executive
setting forth the reasons for the Company’s intention to terminate for Cause,
(ii) an opportunity for Executive, together with his or her counsel, to be heard
before the Board within fifteen (15) days of such notice and (iii) delivery to
Executive of a Notice of Termination from the Board finding that, in the good
faith opinion of the Board, that Executive was guilty of conduct set forth in
the definition of Cause, and specifying the particulars thereof in reasonable
detail. Further, Executive shall not be deemed to have been terminated for Cause
with respect to the conduct described in clauses (iv) or (v) of the definition
of Cause unless, in addition to all requirements in this Section 2(b), Executive
has (y) been provided a reasonable period to remedy any such negligence,
misconduct or breach, with such reasonable period to be determined at Company’s
sole discretion and (z) failed to sufficiently remedy the negligence, misconduct
or breach within the reasonable period provided.
(c)Executive Resignation. Executive’s employment may be terminated at any time
by Executive for Good Reason or without Good Reason.
(d)Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto. The failure by Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or the Company
hereunder or preclude Executive or the Company from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.
3.Obligations of the Company Upon Termination of Employment.
(a)Post-Effective Period Terminations Other Than for Cause, Death or Disability;
Post-Effective Period Executive Resignation. If, during the Post-Effective
Period, the Company shall terminate Executive’s employment other than (I) for
Cause or (II) on account of Executive’s death or Disability, or Executive shall
terminate employment for Good Reason, and subject to satisfaction of the release
requirements described in Section 8, the Company shall pay to Executive, in a
lump-sum cash payment made within 30 days following the Date of Termination, as
compensation for services rendered to the Company, an amount equal to the
aggregate of the following amounts set forth below in Sections 3(a)(i), (ii),
(iii) and (iv).
(i)A cash amount equal to the sum of:
(A) Executive’s full annual base salary from the Company and its affiliated
companies through the Date of Termination, to the extent earned but not
theretofore paid;
(B) any bonus earned with respect to the fiscal year of the Company immediately
preceding the fiscal year in which the Change in Control (or if benefits are
payable pursuant to Section 3(c), the Date of Termination) occurs under a
Company-sponsored annual incentive compensation plan, to the extent not
theretofore paid;
(C) a bonus in an amount at least equal to the target incentive award payable
pursuant to any Company-sponsored annual incentive compensation plan, to
Executive by the Company and its affiliated companies with respect to the fiscal
year of the Company in which the Change in Control (or if benefits are payable
pursuant to Section 3(c), the Date of Termination) occurs, multiplied by a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of






6

--------------------------------------------------------------------------------




Termination and the denominator of which is 365 or 366, as applicable, to the
extent not theretofore paid; and
(D) any accrued unpaid vacation pay;
(ii)a cash amount equal to (A) [_]1 For existing officers, this amount will be
2x. For future vice presidents, this amount will be 1x; for future executive
vice presidents or senior vice presidents, this amount will be 2x; and for
future chief executive officers this amount will be 3x. times Executive’s
highest annual base salary from the Company and its affiliated companies in
effect during the twelve (12)-month period prior to the Date of Termination,
plus (B) [_]1 times Executive’s average annualized annual incentive compensation
awards, paid, or, but for a deferral under a Company-sponsored deferred
compensation program, would have been paid, to Executive by the Company and its
affiliated companies during the five fiscal years of the Company (or if
Executive shall have performed services for the Company and its affiliated
companies for four fiscal years or less, the years during which Executive
performed services) immediately preceding the fiscal year in which the Change in
Control (or if benefits are payable pursuant to Section 3(c), the Date of
Termination) occurs; provided further that any amount paid pursuant to this
Section 3(a)(ii) shall be paid in lieu of any other amount of severance pay to
be received by Executive upon termination of employment of Executive under any
severance plan, policy or arrangement of the Company;
(iii)if on the Date of Termination Executive shall not be fully vested in the
matching employer contributions made on Executive’s behalf under the Evergy,
Inc. Deferred Compensation Plan, a cash amount equal to the value of the
unvested portion of such matching employer contributions; and
(iv)a cash amount equal to twenty-four (24) times the “total (Employer- and
Executive-paid portions)” monthly premium cost to cover the Employee and his or
her eligible dependents, if any and if applicable, under Company’s health,
vision, dental, accident, disability and life insurance plans in effect as of
the Date of Termination; provided that such amount will include the “total”
premium cost to cover Executive’s eligible dependents if, and only to the extent
that, such dependents were enrolled in a health, vision, dental, accident,
disability or life insurance plan sponsored by the Company before the Date of
Termination. This Section 3(a)(iv) shall not affect Executive’s and his or her
dependents’ right to elect continuation coverage of insurance benefits as
permitted by law, including pursuant to Code Section 4980B or any applicable
state statute mandating health insurance continuation coverage.
(b)Termination for Cause, Disability, Death or Other than for Good Reason. If at
any time during the Change in Control Period Executive’s employment shall be
terminated for Cause, Executive’s employment is terminated due to Executive’s
death or Disability, Executive terminates employment other than for Good Reason
or Executive fails to or refuses to satisfy the release requirements described
in Section 8, this Agreement shall terminate without further obligation of the
Company to Executive other than (i) the obligation to pay to Executive his or
her base salary through the Date of Termination, any incentive bonus and other
compensation, payments and benefits for the most recently completed fiscal year
and any accrued vacation pay, to the extent theretofore unpaid, which amounts
shall be paid to Executive in a lump sum in cash within thirty (30) days of the
Date of Termination and (ii) the obligation to pay to Executive all amounts or
benefits to which Executive is entitled for the period prior to the Date of
Termination under any
______________________
1 For existing officers, this amount will be 2x. For future vice presidents,
this amount will be 1x; for future executive vice presidents or senior vice
presidents, this amount will be 2x; and for future chief executive officers this
amount will be 3x.








7

--------------------------------------------------------------------------------




plan, program, policy, practice, contract or agreement of the Company (excluding
amounts otherwise required to be paid under this Section 3(b)), at the time such
amounts or benefits are due.
(c)Certain Terminations During Pre-CIC Protected Period. If, during the Pre-CIC
Protected Period, Executive’s employment is terminated by the Company other than
for Cause or Executive terminates his or her employment for Good Reason, then
Executive shall be entitled to receive the same benefits he or she would be
entitled to receive under Section 3(a) if such termination of employment would
have occurred during the Post-Effective Period. Any benefits or payments to be
paid pursuant to this Section 3(c) shall be paid in a lump-sum payment and,
subject to Section 3(d), within thirty (30) days following the termination of
Executive’s employment.
(d)Payments to Executive Following Termination. If (i) Executive is a “specified
employee,” as defined in Code section 409A(a)(1)(B)(i), and (ii) Executive’s
employment is terminated, either by Executive or by the Company, due to any
reason, other than Executive’s death, then, notwithstanding Sections 3(a) or
3(c) of this Agreement, Executive shall not receive any payment pursuant to
Sections 3(a) or 3(c) until the first business day after six full months after
Executive’s Date of Termination.
4.Section 280G
(a)Notwithstanding any other provision of this Agreement, if it shall be
determined that any payment or distribution by the Company or its affiliated
companies to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or provided
under other plans, agreements or arrangements) constitute Parachute Payments
that would subject Executive to tax under Section 4999 of the Code, the Company
shall direct the Accounting Firm to determine whether Executive will receive the
total Parachute Payments or the Reduced Amount. Executive will receive the
Reduced Amount if the Reduced Amount results in equal or greater Net After Tax
Receipts than the Net After Tax Receipts that would result from Executive
receiving the total Parachute Payments. Executive will receive the total
Parachute Payments, and Executive will be responsible for the payment of any tax
under Section 4999 of the Code, if the total Parachute Payments results in
greater Net After Tax Receipts than would result from Executive receiving the
Reduced Amount.
(b)Within fifteen (15) business days of the Company’s direction the Accounting
Firm shall provide the Company and Executive its detailed supporting
calculations for its determination of whether, in accordance with Section 4(a),
Executive should receive the Reduced Amount or the total Parachute Payments. If
the Accounting Firm determines that the total Parachute Payments should be
reduced to the Reduced Amount, the Accounting Firm shall furnish Executive with
a written opinion that failure to report liability for tax under Section 4999 of
the Code would not result in the imposition of a negligence or similar penalty.
(c)If the Accounting Firm determines that the total Parachute Payments should be
reduced to the Reduced Amount, then the total Parachute Payments shall be
adjusted by first reducing the amount of any Parachute Payments that are not
subject to Section 409A of the Code (with the source of the reduction to be
directed by Executive) and then by reducing the amount of any Parachute Payments
that are subject to Section 409A of the Code (with the source of the reduction
to be directed by Executive) in a manner that results in the best economic
benefit to Executive (or, to the extent economically equivalent, in a pro rata
manner).
(d)As provided in Section 4(a), it is the intention of the Company and Executive
to reduce the total Parachute Payments under this Agreement and any other plan,
agreement or arrangement only if the aggregate Net After Tax Receipts to
Executive would thereby be increased. As a result of the uncertainty in the
application of Sections 280G and 4999 of the Code at the time of the initial
determination by the






8

--------------------------------------------------------------------------------




Accounting Firm, however, it is possible that amounts will have been paid or
distributed to or for the benefit of Executive which should not have been so
paid or distributed (an “Overpayment”) or that additional amounts which shall
not have been paid or distributed to or for the benefit of Executive should have
been so paid or distributed (an “Underpayment”), in each case, consistent with
the calculation of the Reduced Amount. If the Accounting Firm, based either upon
the assertion of a deficiency by the Internal Revenue Service against the
Company or Executive which the Accounting Firm believes has a high probability
of success or controlling precedent or other substantial authority, determines
that an Overpayment has been made, any such Overpayment must be treated (if
permitted by applicable law) for all purposes as a loan ab initio for which
Executive must repay the Company together with interest at the applicable
federal rate under Section 7872(f)(2) of the Code; provided, however, that no
such loan may be deemed to have been made and no amount shall be payable by
Executive to the Company if and to the extent that such deemed loan and payment
would not either reduce the amount on which Executive is subject to tax under
Section 4999 of the Code or generate a refund of such taxes. If the Accounting
Firm, based upon controlling precedent or other substantial authority,
determines that an Underpayment has occurred, the Accounting firm must promptly
notify the Company of the amount of the Underpayment and such amount, together
with interest at the applicable federal rate under Section 7872(f)(2) of the
Code, must be paid to Executive.
(e)For purposes of this Agreement, the following terms have the indicated
definitions:
(i)    “Accounting Firm” means an independent registered public accounting firm
selected by the Company that is not also the Company’s then current accounting
firm for annual audit purposes and that is not a firm serving as accountant or
auditor for the individual, entity or group effecting the Change in Control.
(ii)    “Net After Tax Receipt” means the present value (determined in
accordance with Section 280G(d)(4) of the Code and the regulations thereunder)
of the total Parachute Payments or Reduced Amount, as applicable, net of all
taxes imposed on Executive with respect thereto under Sections 1, 3121 and 4999
of the Code, determined by applying the highest marginal rate under Section 1 of
the Code.
(iii)    “Parachute Payment” means a payment (under this Agreement or provided
under other plans, agreements or arrangements) that is described in Section
280G(b)(2) of the Code, determined in accordance with Section 280G of the Code
and the regulations thereunder.
(iv)    “Reduced Amount” means the largest amount of Parachute Payments that is
less than the total Parachute Payments and that may be paid to Executive without
subjecting Executive to tax under Section 4999 of the Code.
(f)All fees and expenses of the Accounting Firm shall be paid solely by the
Company.
(g)Any determination by the Accounting Firm under this Section 4 shall be
binding upon the Company and Executive.
5.Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Company. Amounts that are vested
benefits or that Executive is otherwise entitled to receive at or subsequent to
the Date of Termination under any plan, policy, practice or program of or any
contract or agreement with the Company shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement.






9

--------------------------------------------------------------------------------




6.Full Settlement; Resolution of Disputes.
(a)Except where Executive’s employment is terminated for Cause, the Company’s
obligation to make any payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment. Subject to Executive’s agreement to repay certain fees and
expenses as provided below in Section 6(b), the Company shall pay promptly as
incurred, to the full extent permitted by law, all legal fees and expenses that
Executive may reasonably incur as a result of any dispute or contest (regardless
of the outcome thereof) by the Company, Executive or others of the validity or
enforceability of, or the existence of liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at one hundred
twenty percent (120%) of the Federal Mid-Term Rate under Section 1274(d) of the
Code.
(b)If there shall be any dispute or contest between the Company and Executive
(i) in the event of any termination of Executive’s employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by Executive, whether Good Reason existed, then in either case the
resolution of such dispute or contest shall be finally determined by
arbitration, which may be initiated by either the Company or Executive, pursuant
to the Federal Arbitration Act in accordance with the rules then in force of the
American Arbitration Association. The arbitration proceedings shall take place
in Kansas City, Missouri or such other location as the parties in dispute
hereafter may agree upon; and such proceedings will be conducted in the English
language and shall be governed by the laws of the State of Missouri as such laws
are applied to agreements between residents of the State entered into and to be
performed entirely within the State. There shall be one arbitrator, as shall be
agreed upon by the parties in dispute, who shall be an individual skilled in the
legal and business aspects of the subject matter of this Agreement and of the
dispute. In the absence of such agreement, each party in dispute shall select
one arbitrator and the arbitrators so selected shall select a third arbitrator.
In the event the arbitrators cannot agree upon the selection of a third
arbitrator, such third arbitrator shall be appointed by the American Arbitration
Association at the request of any of the parties in dispute. The arbitrators
shall be individuals skilled in the legal and business aspects of the subject
matter of this Agreement and of the dispute. The decision rendered by the
arbitrator or arbitrators shall be accompanied by a written opinion in support
thereof. Such decision shall be final and binding upon the parties in dispute
without right of appeal, it being the intent of the parties that such decision,
and, irrespective of any contrary provision of the laws of the State respecting
rights of appeal, such decision may not be appealed. The burden of proving that
Executive is not entitled to receive the amounts and the benefits contemplated
by this Agreement shall be on the Company.
(c)In the event of such an arbitration and provided that Executive shall repay
the following amounts, fees and expenses if the final and binding decision of
the arbitrator(s) is that Executive’s termination was for Cause or that Good
Reason did not exist for termination of employment by Executive, (i) Evergy
shall advance to Executive all legal fees and expenses that Executive may
reasonably incur as a result of any such action, and (ii) if a final and binding
decision of the arbitrator(s) is not obtained by the six-month anniversary of
the date the Company or Executive first provided notice to the other party of
the dispute or contest (the “Dispute Notice”), Evergy shall pay all amounts, and
provide all benefits, to Executive and/or Executive’s family or other
beneficiaries, as the case may be, that Evergy would be required to pay or
provide pursuant to Sections 3(a) or 3(c) if such termination were by the
Company without Cause or by Executive with Good Reason. If the final and binding
decision of the arbitrator(s) is that Executive’s termination was not for Cause
or that Good Reason did exist for such termination by Executive then, (I) if
such decision is






10

--------------------------------------------------------------------------------




before the six-month anniversary of the receipt of the Dispute Notice, Executive
shall receive all payments and benefits contemplated by this Agreement, plus
interest on any delayed payment or benefit at one hundred twenty percent (120%)
of the Federal Mid-Term Rate under Section 1274(d) of the Code or (II) if such
decision is after the six-month anniversary of the receipt of the Dispute Notice
such that all payments and benefits contemplated by this Agreement have already
been paid, Executive shall receive interest (calculated in the same manner as
set forth above) for the six-month period the payments and provision of benefits
were delayed. In no event may the arbitrator or arbitrators award any other
damages or award of any kind. Notwithstanding the foregoing, nothing in this
Agreement is intended to, or shall be construed as, affecting the rights and
obligations of Executive and the Company to submit any dispute (other than such
disputes contemplated by, and resolved in accordance with Sections 6(b) and
6(c)) to the appropriate dispute resolution process in accordance with any
applicable dispute resolution plan intended to provide a procedural mechanism,
whether exclusive or non-exclusive, for the resolution of any and all disputes
between the Company and its present or former employees.
(d)Nothing in this Section 6 or the following Section 7 shall preclude Executive
from filing a charge of discrimination, or participating in an investigation,
with the Equal Employment Opportunity Commission or comparable agency. However,
Executive shall not and will not seek or accept any personal benefit from the
Company, whether in monetary or other form, as part of or related to any
proceeding initiated by any other person, agency or other governmental body of
the United States or any other jurisdiction.
7.Restrictive Covenants.
(a)Nondisclosure of Confidential Information. Executive shall hold in confidence
for the benefit of the Company all Confidential Information. Executive agrees
that Executive will not disclose any Confidential Information to any person or
entity other than the Company and those designated by it, either during or
subsequent to Executive’s employment by the Company, nor will Executive use any
Confidential Information, except (i) in the regular course of Executive’s
employment by the Company, without the prior written consent of the Company or
(ii) as may otherwise be required by law or legal process.
(b)Actions Upon Termination; Assistance with Claims. Upon Executive’s employment
termination for whatever reason, Executive shall neither take or copy nor allow
a third party to take or copy, and shall deliver to the Company all property of
the Company, including, but not limited to, all Confidential Information
regardless of the medium (i.e., hard copy, computer disk, CD ROM, USB flash
drive, email or external hard drive) on which the information is contained.
During and after Executive’s employment by the Company, Executive will provide
reasonable assistance to the Company in the defense of any claims or potential
claims that may be made or threatened to be made against the Company in any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (“Proceeding”) and will provide reasonable assistance to the
Company in the prosecution of any claims that may be made by the Company in any
Proceeding, to the extent that such claims may relate to Executive’s employment
by the Company. For the avoidance of doubt, reasonable assistance would not
include Executive being required to provide information that could reasonably
result in criminal or civil charges or penalties being assessed or imposed
against Executive in his or her individual capacity. Executive shall, unless
precluded by law, promptly inform the Company if Executive is asked to
participate (or otherwise become involved) in any Proceeding involving such
claims or potential claims. Executive also shall, unless precluded by law,
promptly inform the Company if Executive is asked to assist in any investigation
(whether governmental or private) of the Company (or its actions), regardless of
whether a lawsuit has then been filed against the Company with respect to such
investigation. The Company shall reimburse Executive for all of Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses and any attorneys’ fees and shall pay a reasonable per diem fee
(equal to 1/250th of Executive’s annual salary rate at Executive’s Date of
Termination) for Executive’s services.






11

--------------------------------------------------------------------------------




(c)Limitations on Confidentiality and Nondisclosure. Notwithstanding any other
provision in this Agreement to the contrary, nothing in this Agreement prohibits
Executive from (i) reporting possible violations of federal or state law or
regulation to any government agency or entity, including the EEOC, DOL,
Department of Justice, Securities and Exchange Commission, Department of
Defense, Congress and any agency Inspector General (“Governmental Agencies”),
(ii) communicating with any Government Agencies or otherwise participating in
any investigation or proceedings that may be conducted by any Governmental
Agency, including providing documents or other information, without notice to
the Company or (iii) making other disclosures that are protected under the
whistleblower provisions of applicable law. Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (x) is made in confidence to a federal, state
or local government official, either directly or indirectly, or to any attorney,
and is made solely for the purpose of reporting or investigating a suspected
violation of law or (y) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
(d)Noncompetition. Executive agrees that so long as Executive is employed by the
Company and for a period of twelve (12) months thereafter, Executive shall not,
without the prior written consent of the Company, which in the case of
termination will not be unreasonably withheld, participate or engage in,
directly or indirectly (as an owner, partner, employee, officer, director,
independent contractor, consultant, advisor or in any other capacity calling for
the rendition of services, advice or acts of management, operation or control),
any business that, during Executive’s employment, is in direct competition with
the business conducted by the Company or any of its affiliates within the United
States (hereinafter, the “Geographic Area”); provided, however, that the
foregoing shall not be construed to preclude Executive from making any
investments in any securities to the extent such securities are traded on a
national securities exchange or over-the-counter market and such investment does
not exceed five percent (5%) of the issued and outstanding voting securities of
such issuer.
(e)Nonsolicitation of Employees. During Executive’s employment and for a period
of twelve (12) months thereafter, Executive shall not, without the consent of
the Company, directly or indirectly solicit any current employee of the Company
or any of its affiliates, to leave such employment and join or become affiliated
with any business that is in direct competition with the business conducted by
the Company or any of its affiliates within the Geographic Area.
(f)Mutual Non-disparagement. Executive shall refrain from making any statements
about the Company or its officers or directors that would disparage, or reflect
unfavorably upon, the image or reputation of the Company or any such officer or
director. The Company shall refrain from making any statements about Executive
that would disparage, or reflect unfavorably upon, the image or reputation of,
Executive.
(g)Irreparable Harm. Executive acknowledges that: (i) Executive’s compliance
with this Section 7 is necessary to preserve and protect the Confidential
Information, and the goodwill of the Company and its affiliates as going
concerns; (ii) any failure by Executive to comply with the provisions of this
Section may result in irreparable and continuing injury for which there may be
no adequate remedy at law and (iii) in the event that Executive should fail to
comply with the terms and conditions of this Section, the Company shall be
entitled, in addition to such other relief as may be proper, to seek all types
of equitable relief (including, but not limited to, the issuance of an
injunction and/or temporary restraining order) as may be necessary to cause
Executive to comply with this Section, to restore to the Company its property,
and to make the Company whole.






12

--------------------------------------------------------------------------------




(h)Unenforceability. If any provision(s) of this Section 7 shall be found
invalid or unenforceable, in whole or in part, then such provision(s) shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted, or as if such
provision(s) had not been originally incorporated herein, as the case may be.
8.Release. In consideration of and as a condition precedent to receiving any
benefits under this Agreement, including those described in Section 3, Executive
shall (i) execute and deliver to the Company a release of all claims in such
form as requested by the Company within twenty-two (22) days following
Executive’s termination date (or any such longer period if required by
applicable law and communicated to Executive) and (ii) not revoke the release
during the seven (7) day period following the date that Executive executed the
release. Such release may include the restrictive covenants, each of which may
apply for a period of time after the termination of Executive’s employment as
described therein.
9.Successors.
(a)This Agreement is personal to Executive and shall not be assignable by
Executive without the prior written consent of the Company otherwise than by
will or the laws of descent and distribution. If Executive should die while any
amounts would still be payable to Executive hereunder if Executive had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Executive’s heirs or
representatives or, if there be no such designee, to Executive’s estate.
(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
10.Prohibition of Payments by Regulatory Agencies. Notwithstanding anything to
the contrary contained in this Agreement, the Company shall not be obligated to
make any payment to Executive under this Agreement if the payment would violate
any rule, regulation or order of any regulatory agency having jurisdiction over
the Company or any of its subsidiaries; provided, however, that the Company
covenants to Executive that it will take all reasonable steps to obtain any
regulatory agency approvals that may be required in order to make payments to
Executive as provided herein.
11.Miscellaneous.
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Missouri without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto. This Agreement
supersedes all previous agreements relating to the subject matter of this
Agreement, written or oral, between the parties hereto and contains the entire
understanding of the parties hereto.






13

--------------------------------------------------------------------------------




(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to the Company:
 
If to Executive:
 
 
 
Evergy, Inc.
 
 
Attn: General Counsel
 
Evergy, Inc.
1200 Main Street
 
1200 Main Street
Kansas City, MO 64105
 
Kansas City, MO 64105
 
 
 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which other provisions shall remain in full force and effect.
(d)This Agreement is intended to meet the requirements of Section 409A of the
Code and may be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent. To the extent that any payment or benefit provided hereunder is subject
to Section 409A of the Code, such payment or benefit shall be provided in a
manner that will meet the requirements of Section 409A of the Code, including
regulations or other guidance issued with respect thereto, such that the payment
or benefit shall not be subject to the excise tax applicable under Section 409A
of the Code. Any provision of this Agreement that would cause any payment or
benefit to fail to satisfy Section 409A of the Code shall be amended (in a
manner that as closely as practicable achieves the original intent of this
Agreement) to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A of the Code. In the event additional
regulations or other guidance is issued under Section 409A of the Code or a
court of competent jurisdiction provides additional authority concerning the
application of Section 409A with respect to the payments described in Section 4
of the Agreement, then the provisions of such Section shall be amended to permit
such payments to be made at the earliest time permitted under such additional
regulations, guidance or authority that is practicable and achieves the original
intent of this Agreement.
(e)The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.
(f)Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder, including, without limitation, the right of
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
(g)Executive and Evergy acknowledge that, except as may otherwise be provided
under any other written agreement between Executive and the Company, the
employment of Executive by the Company






14

--------------------------------------------------------------------------------




is “at will,” and may be terminated by either Executive or the Company at any
time. Except as provided in Section 3(c), if prior to the Effective Date
Executive’s employment with the Company terminates, then Executive shall have no
further rights under this Agreement.
(h)This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which shall constitute one
agreement that is binding upon each of the parties hereto, notwithstanding that
all parties are not signatories to the same counterpart.
[Signature page follows]










15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of Evergy and Executive has executed this Agreement as
of the day and year first above written.
 
 
 
EVERGY, INC.
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
By: ___________________________________
 
___________________________________
Name:
 
 
Title:
 
 
 
 
 
 
 
 









16